Case 1:19-cv-00363-MAC-KFG Document 6 Filed 04/15/20 Page 1 of 2 PageID #: 9




 UNITED STATES DISTRICT COURT                                      EASTERN DISTRICT OF TEXAS


RAMON GONZALEZ RESENDEZ,                              §
                                                      §
                 Plaintiff,                           §
                                                      §
versus                                                §    CIVIL ACTION NO. 1:19-CV-363
                                                      §
FCC BEAUMONT MEDIUM,                                  §
                                                      §
                 Defendant.                           §

                     MEMORANDUM ORDER ADOPTING THE
               MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Ramon Gonzalez Resendez, an inmate currently confined at FCC Beaumont,

proceeding pro se, filed this Bivens-type1 action against the defendant FCC Beaumont Medium.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends plaintiff’s Bivens-type action should be dismissed for want of

prosecution pursuant to Federal Rule of Civil Procedure 41(b).

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

objections to the Report and Recommendation have been filed to date.2




1
         See Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971).
2
         Plaintiff received a copy of the Report and Recommendation on November 6, 2019 (docket entry no. 5).
Case 1:19-cv-00363-MAC-KFG Document 6 Filed 04/15/20 Page 2 of 2 PageID #: 10



                                            ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

case in accordance with the Magistrate Judge’s recommendations.

       SIGNED at Beaumont, Texas, this 15th day of April, 2020.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                                2
